DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-10, 17-19, and 22) and species a (extension being a single pole, figures 1 and 40), species of figure 40 (post member of 1465), and species y (quick release of figures 40-40d), in the reply filed on September 29, 2022 is acknowledged.  The traversal is on the ground(s) that the claims do not present a serious search burden.  This is not found persuasive because the claims to the different groups and species require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 20-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (group II), there being no allowable generic or linking claim. Although not pointed out by the Applicant, Examiner has withdrawn claims 2-4 (requiring a tool), claims 5-6 (requiring a button), claim 7 (requiring a latch, claim 8 (requiring a tang, slot, etc.),  claims 9 and 10 (requiring the extensions having an adjustable length), which are drawn to nonelected species,  there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 29, 2022.
Claims 1, 17-19, and 22 are currently pending and addressed below. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 360, 626, 850, 871, 1200, 1201, 1230, 1249, 1271, 1280, 1322, 1325, 1440, 1455, 1476, 1518, 1532, 1573, 1633, 1660, 1706, 1721, 1731 (due the great number of reference characters and drawings in the application, applicant is advised to carefully review all numbers and ensure that they are supported in the disclosure as some reference numbers may have been unintentionally missed).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “146” has been used to designate a third section, a retention clip,  an outer sleeve, an inner rod,  a fastener, a rod, and a clamping member.  Further, “120” has been used to designate both a roller hook, hook, and a strap and additionally, “130” has been used to designate a hook and a covering and an attachment, “142a” has been used to designate both apertures and grooves, 144 has been used to designate a second section and an outer sleeve and rod, 142 has been used to designate an inner rod and an outer rod, a telescoping rod, and non-telescoping rod. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because Figure 12 fails to show the groove as described in the specification.  The specification’s description does not match what is shown in Figure 12, Figure 12 shows a plurality of holes while the other drawings (Fig 11-14a) and description show grooves 142a. It is understood that Figures 15-17 show apertures which are drawn to a different embodiment.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Reference characters 120, 130, 146, 142a, 144, 142 have each been used to refer to multiple different elements (as identified in the drawing objections above), consistent reference numbers and consistent terminology should be maintained.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein plurality of said housing members do not…” lacks an article before “plurality” and the recitation should read --wherein the plurality of said housing members do not…-- 
Claim 18 is objected to because of the following informalities:  the claim fails to end with punctuation and a period should be provided at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 6,564,851).
Regarding claim 1, Liao discloses an attachment for a curtain system having a track (Liao: Figure 1), comprising: 
a plurality of extensions (22) adapted to connect to the track (20) via a plurality of sliding members (21); 
a plurality of post members (40) adapted to extend from one of a curtain or the plurality of extensions (40 extends from the plurality of extensions 22 via housing 30); and 
a quick release system (30) for connecting and disconnecting said plurality of post members (40) from one of said curtain and said plurality of extensions (the quick release system connects and disconnects 40 from the extensions 22), said quick release system (30) comprising a mechanical release mechanism (32) disposed within a plurality of housing members (30 is a housing member), wherein said plurality of post members (40) are released from said housing by a force applied from a position external to said plurality of housing members (Liao: Figure 3; column 3, lines 8-16, 45-56), wherein plurality of said housing members (30) do not have a keyway or tool for a keyway for extending through said keyway (no tool extends through a keyway).
Regarding claim 17, Liao discloses wherein the post members (40) have a head on the end thereof (the top portion of 40 is understood to be a head as shown in Figures 4 and 5).
Regarding claim 18,  Liao discloses wherein the head of the post members attach to an opening of the housing (top of 40 engages top opening in the housing, Liao: Figures 2 and 4).
Claims 1, 17-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukada (US 4,525,893).
Regarding claim 1, Fukada discloses an attachment (Fukada: Figure 1) for a curtain system (21) having a track (30) (Fukada: Figure 8), comprising: 
a plurality of extensions (1) adapted to connect to the track via a plurality of sliding members (2) (Fukada: Figures 1, 2, and 8); 
a plurality of post members (10) adapted to extend from one of a curtain or the plurality of extensions (10 is adapted to extend from 1; Figure 1); and 
a quick release system (4) for connecting and disconnecting said plurality of post members (10) from one of said curtain and said plurality of extensions (10 is connected and disconnected from 1 via 4), said quick release system comprising a mechanical release mechanism (5, 7, 9 of body 4 provide a mechanical release mechanism) disposed within a plurality of housing members (4), wherein said plurality of post members (10) are released from said housing by a force applied from a position external to said plurality of housing members (Fukada: column 3, lines 7-10; housing member 4 is pushed up and then post 10 is pulled to release the post 10 from the housing member 4), wherein plurality of said housing members do not have a keyway or tool for a keyway for extending through said keyway (no tool extends through a keyway).
Regarding claim 17, Fukada discloses wherein the post members have a head (11) on the end thereof (Fukada: Figure 9).
Regarding claim 18, Fukada discloses wherein the head of the post members attach to an opening of the housing (11 attach to the opening at 9).  
Regarding claim 19, Fukada discloses wherein the plurality of sliding members are a plurality of rollers (2).
Regarding claim 22, Fukada discloses wherein the head of the post members attach to an opening of the housing (11 attach to the opening at 9).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neverett (US 6,000,456) discloses a post (20) removable from a housing and an extension (23).
Ruffo et al. (US 8,307,499) discloses a post (11) removable from a housing and an extension (12).
Ford et al. (US 3,616,486) discloses a post removable from a housing (49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634